                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALISON S. ROGERS,                                      §
                                                       §
        Plaintiff,                                     §
                                                       §
v.                                                     §   CIVIL ACTION NO. 4:18-cv-04181
                                                       §
CAR WASH PARTNERS, INC.                                §
DBA MISTER CAR WASH CO., and                           §
JOHN DOE,                                              §
                                                       §
        Defendants.                                    §   JUDGE GRAY H. MILLER


                        PLAINTIFF ROGERS’ UNOPPOSED MOTION
                          TO ADD DEFEDANT CWP ASSET CORP.

        Plaintiff Alison S. Rogers (“Rogers”) files this Unopposed Motion to Add CWP Asset

Corp. as a Defendant in this action. Defendant Car Wash Partners, Inc.’s Notice of Removal,

Certificate of Interested Parties, and Initial Disclosures identify its wholly-owned subsidiary CWP

Asset Corp. as the proper Defendant in this action, as the employer of the driver involved in the

vehicle collision that is the subjet of this action.

        Plaintiff Rogers therefore respectfully requests that this Court enter an Order allowing the

joinder of CWP Asset Corp. as a Defendant in this action, by allowing Rogers to file a First

Amended Complaint including CWP Asset Corp as a Defendant.

        Counsel for Plaintiff Rogers has conferred with counsel for Defendant Car Wash Partners,

Inc., who confirmed that Defendant Car Wash Partners, Inc. is not opposed to this Motion.

        Pursuant to Local Rule 7.1(C), Plaintiff Rogers is submitting a proposed Order granting

the relief requested.




                                                                       PLAINTIFF ROGERS’
                                                                UNOPPOSED MOTION TO ADD
                                                               DEFENDANT CWP ASSET CORP.
Respectfully submitted this 12th day of April, 2019,




                                            /s/ Charles J. Rogers
                                            Charles J. Rogers
                                            State Bar No. 00786205
                                            10030 Briar Drive
                                            Houston, Texas 77042-1207
                                            Telephone: (713) 238-8049
                                            Facsimile: (713) 952-2908
                                            e-mail: CRogers@longevitysports.com
                                            ATTORNEY FOR
                                            PLAINTIFF ALISON S. ROGERS




                                            2                        PLAINTIFF ROGERS’
                                                                   INITIAL DISCLOSURES
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2019, I electronically filed the foregoing

Plaintiff Rogers’ Unopposed Motion to Add Defendant CWP Asset Corp., with the Clerk of the

Court using the CM/ECF system, which will send notification of this filing to the following

attorneys of record who are Filing Users of the Court’s Electronic Filing System.

       *********
       Gregg R. Brown                                          GRB-svc@germer-austin.com
       Katherine P. Mendiola                                  KMendiola@germer-austin.com
       GERMER BEAMAN &BROWN PLLC
       301 Congress Ave, Suite 1700
       Austin, Texas 78701
       Telephone: (512) 472-0288
       Facsimile: (512) 472-9260
       Attorneys for Defendant
       Car Wash Partners, Inc.
       *********

                                            s/Charles J. Rogers
                                           Charles J. Rogers




                                            3                       PLAINTIFF ROGERS’
                                                             UNOPPOSED MOTION TO ADD
                                                            DEFENDANT CWP ASSET CORP.
